Wood, J., (after stating the facts). The appellant contends that the evidence is not sufficient to sustain the verdict; but giving the evidence, introduced by the State, its strongest probative force, we are of the opinion that it was sufficient to show that the appellant assaulted Priestley with the intent to kill him. No better evidence of that fact could be produced than the testimony showing that at a distance of twelve or fifteen feet, appellant began shooting at Priestley with a deadly weapon and shot him four times. The testimony also was sufficient to show that the shooting was the result of malice. The testimony of Priestley tended to show that he was making no hostile demonstrations towards the appellant at the time appellant began firing on him; that he was not contemplating any injury to the appellant at the time and was not prepared to do him any bodily harm, especially at the distance between him and appellant when appellant began firing. The testimony of one witness tended to show that appellant fired three shots in rapid succession and then stopped for a second or two before firing the last shot. Priestley received one wound in the back. The jury accepted and believed this testimony rather than the testimony of appellant himself and his witnesses that tended to show that the shooting was done in self-defense. The testimony on behalf of the State was sufficient to warrant the jury in finding that the shooting of Priestley was caused by the quarrel that appellant and he had on the evening before, concerning the attention that Priestley was giving to appellant’s sister, to which appellant objected. According to the testimony of Priestley, there was no provocation for the shooting unless the above was the motive. But this quarrel between appellant and Priestley could not have afforded justification for the attack made by appellant on Priestley on the following evening, nor was it sufficient, if death had resulted from the assault, to have reduced the grade of the offense from murder to manslaughter. Clardy v. State, 96 Ark. 55; Young v. State, 99 Ark. 407. There was no prejudicial error in the court’s ruling upon the admission of the testimony to which appellant objected. The testimony that the witness found no pistol in the pockets of Priestley on a search made immediately after he was assaulted, under circumstances which showed that there could have been no collusion, was of the res gestae and competent. The judgmeut is therefore affirmed.